UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6813



JULIAN EDWARD ROCHESTER,

                                             Petitioner - Appellant,

          versus


J. STROM THURMOND, JR., US Attorney; JENNIFER
ALDRICH, US Attorney,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-03-3373-2-20AJ)


Submitted:   November 10, 2004         Decided:     December 20, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Julian Edward Rochester appeals the district court’s

order accepting the recommendation of the magistrate judge denying

Rochester’s petition for writ of mandamus.             We have reviewed the

record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss on the reasoning of the

district court.      See Rochester v. Thurmond, No. CA-03-3373-2-20AJ

(D.S.C. Apr. 19, 2004).*      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




     *
      The district court did not address Rochester’s demand for the
recusal of certain judges. Our review of the record discloses that
Rochester failed to make the requisite showing of impartiality, and
denial of mandamus relief on this point was also appropriate. See
United States v. Cherry, 330 F.2d 658, 665 (4th Cir. 2003).

                                    - 2 -